ACCEPTED
                                                                                                           03-14-00721-CV
                                                                                                                  3773801
                                                                                                 THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
January 14, 2015                                                                                      1/14/2015 4:57:51 PM
                                                                                                         JEFFREY D. KYLE
                                                                                                                    CLERK
                                        No. 03-14-00721-CV


                                           In The Third
                                          Court of Appeals
                                          Austin Division


                                           Raul Martinez,
                                             Appellant,

                                                 v.

        Deutsche Bank National Trust Company as Trustee for Amiquest Mortgage Securities,
       Inc.; Asset-Backed Pass-Through Certificates Series 2003-6; Homeward Residential, Inc.;
                                      and Juanita Strickland,
                                              Appellee.




         ON APPEAL FROM THE DISTRICT COURT, 201ST JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS
                            TRIAL COURT CAUSE NO. D-1-GN-13-001195



          APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLANT’S BRIEF




                                                      WILLIAM B. GAMMON, SBN: 07611280
                                                      GAMMON LAW OFFICE, PLLC.
                                                      1201 Spyglass Drive, Suite 100
                                                      Austin, Texas 78746
                                                      Phone: 512-444-4529
                                                      Fax: 512-545-4279
                                                      Firm@GammonLawOffice.com
                                                      ATTORNEY FOR APPELLANT




                                                            MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                               CAUSE NO. 03-14-00721-CV
                                                                                              PAGE 1 OF 3
TO THE HONORABLE THIRD COURT OF APPEALS

         COMES NOW, Raul Martinez, by and through his attorneys of record and files this

Unopposed Motion for Extension of time to file Appellant’s Brief. In support thereof, Appellant

will show as follows:

    1. Appellant’s brief is currently due on January 19, 2015.

    2. Appellant wishes to extend the current deadline for Appellant’s Brief by 30 days.

    3. Appellant does not seek this extension for purposes of delay, but so counsel may facilitate

         the most efficient and effective contention, by utilizing all available resources in order to

         provide effective representation.

    4. Appellant has conferred with Appellee regarding the relief sought herein and Appellee has

         advised that Appellee is unopposed with the relief sought in said motion.

         WHEREFORE PREMISES CONSIDERED, Appellant respectfully requests the court

extend the time period from January 19, 2014, to February 18, 2014 in which to file Appellant’s

brief.



                                                Respectfully submitted,

                                                     /s/ Karla Huertas
                                                By: _________________________________
                                                KARLA HUERTAS, SBN: 24087765
                                                WILLIAM B. GAMMON, SBN: 07611280
                                                GAMMON LAW OFFICE, PLLC.
                                                1201 Spyglass Drive, Suite 100
                                                Austin, Texas 78746
                                                Phone: 512-444-4529
                                                Fax: 512-545-4279
                                                Firm@GammonLawOffice.com
                                                Counsel for Appellant




                                                             MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                                CAUSE NO. 03-14-00721-CV
                                                                                               PAGE 2 OF 3
                             CERTIFICATE OF CONFERENCE

Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5), I hereby certify that our office has
conferred, or made a reasonable attempt to confer, with all other parties which are listed below
about the merits of this motion on the 14th day of January, 2015.


Jeremy Overbey: Attorney for Appellee
Date Contacted: January 14, 2015
Method of contact: Email
Results: Attorney for Appellee has advised that they are unopposed to the relief sought herein.



                                                     /s/ Karla Huertas
                                                    _____________________________
                                                    Karla Huertas




                                CERTIFICATE OF SERVICE

Pursuant to Texas Rules of Appellate Procedure 9.5, I hereby certify that a true and correct copy
of the foregoing instrument has been served on this 14th day of January, 2015.

Participants in the case who are registered ProDoc users will be served by the ProDoc system and
copies will be mailed via facsimile to those indicated as non-registered participants on January
14th, 2015.

JEREMY J. OVERBEY, SBN: 24046570
SETTLEPOU
3333 Lee Parkway, Eighth Floor
Dallas, Texas 75219
Phone: 214-520-3300
Fax: 214-526-4145
joverbey@settlepou.com
Counsel for Appellee


                                                     /s/ Karla Huertas
                                                    _____________________________
                                                    Karla Huertas




                                                         MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                            CAUSE NO. 03-14-00721-CV
                                                                                           PAGE 3 OF 3